Contrary to the defendant’s contention, the record demonstrates that he received the effective assistance of trial counsel (see People v Baldi, 54 NY2d 137 [1981]; People v Myers, 220 AD2d 461 [1995]). Defense counsel’s trial strategy apparently was to secure his acquittal of murder in the first degree, which strategy was successful.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Mastro, J.E, Florio, Eng and Chambers, JJ., concur.